                    Case 21-50317-JTD           Doc 37      Filed 06/21/21       Page 1 of 1


                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE
 In re:                                         Chapter 11
 CARBONLITE HOLDINGS LLC., et al.,              Case No. 21-10527 (JTD)
            Debtors.                            Jointly Administered
 BAHRAM NOUR-OMID, an individual, and
 LEARNICON LLC, a Delaware limited liability
 company,                                       Adv. Proceeding No. 21-50317 (JTD)
            Plaintiffs,
        v.
 CARBONLITE HOLDINGS LLC, et al.,
            Defendants.
         MOTION AND ORDER FOR ADMISSION PRO HAC VICE OF JOHN K. MCDONALD
         Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice
of John K. McDonald of Cozen O’Connor to represent the Defendants Force Ten Partners, LLC and Brian Weiss
in the above-captioned adversary action.
Dated: June 21, 2021                            /s/ Thomas J. Francella
                                                Thomas J. Francella, Jr. (DE No. 3835)
                                                Cozen O’Connor
                                                1201 N. Market Street, Suite 1001
                                                Wilmington, DE 19801
                                                T: (302) 295-2011; Email: tfrancella@cozen.com
CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of the Commonwealth of Pennsylvania and the bar of the
United States District Court for the Eastern District of Pennsylvania and submit to the disciplinary jurisdiction of
this Court for any alleged misconduct which occurs in the preparation or course of this action. I also certify that
I am generally familiar with this Court’s Local Rules and with Standing Order for District Court Fund revised
August 31, 2016. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District
Court.
Dated: June 21, 2021                              /s/ John K. McDonald
                                                  John K. McDonald, Esq.
                                                  Cozen O’Connor
                                                  1650 Market Street, Suite 2800
                                                  Philadelphia, PA 19103
                                                  T: (215) 864-8046; Email: jmcdonald@cozen.com
ORDER GRANTING MOTION
        IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
